DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group III (Claim 6) in the reply filed on 02/22/2022 is acknowledged.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/22/2022.

Claim 6 was examined on its merits.

Specification

The use of the terms PLASMA-LYTE™ and MINIKROS™, which are trade names or marks used in commerce, has been noted in this application. 
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,

1) What the claim as a whole covers
The claim is drawn to a method of providing “smart” exosomes with the capacity to target specific tissues and cells and deliver specific cargo and an exosome bank with the capacity for storing exosomes.  While the preamble indicates that the exosomes have been “engineered” to make them more potent, the claim does not describe any specific structure having a relationship to either the preamble or claimed characteristics of the exosomes  which would guide the ordinary artisan to make clear the scope and meaning of the claim.   
2) Review of the Disclosure
The Specification is primarily drawn to the isolation of specific exosomes.  Only at Pg. 17 is briefly described various methods of engineering exosomes, but the passage does not specifically describe any particular means for doing so.  The Disclosure lists tradenames of said exosomes but does not describe any particular features thereof, or indicate how or to what degree they have been manipulated.  In the prior art, it is noted that Luarte et al. (2016), discloses various specific mechanisms by which exosomes are engineered to target neuronal tissues/cells (Pgs. 7-8, Paragraph 8), however the reference provides specific structures (such as exosomes harboring a GE11 peptide fused to PDGF receptor transmembrane domain) for a particular function (targeting the EGFR protein enriched on certain tumors to facilitate endocytosis).  Such specificity is lacking in the instant disclosure.  


 The Examiner notes that there is no reduction to practice of the claimed invention, or any depiction of the claimed subject matter in either the drawings or any described structures/identifying characteristics of the claimed exosomes which would indicate to the skilled artisan had possession of the claimed invention, particularly in view of the lack of any structure-function relationship between the claimed exosomes and their functional characteristics.   Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Luarte et al. (2016) in view of Mora et al. (2016).

et al. teaches that exosomes can be engineered to target specific tissues/cells, using modifications aimed at docking the vesicle to a target cell using specific ligand/receptor binding strategies to facilitate endocytosis (Pg. 7, Column 2, Lines 22-56 and Pg. 8, Column 1, Lines 1-46) and deliver a specific therapeutic cargo of miRNA (Pg. 8, Column 1, Lines 47-58 and Column 2, Lines 1-52).

The teachings of Luarte et al were discussed above.

Luarte et al. did not teach providing an exosome bank having the capacity to store clinical-grade, quality controlled exosomes for therapeutic purposes, as required by Claim 6.

Mora et al. teaches that there is increasing clinical importance in exosomes and describes initiatives to improve current isolation procedures, classification criteria and storage conditions of exosomes in a effort to identify technological demands biobank platforms face for incorporation of exosomes and other extracellular vesicle fractions as valuable biospecimens for research (Pg. 1, Abstract), wherein exosomes have utility as therapeutic vehicles and can be modified by specific targeting/delivery strategies (Pg. 4, Lines 32-49 and Pg. 5, Lines 1-15) and suggests the use of existing biobanks to prepare and store exosomes at a large scale to establish optimal standardized GMP guidelines based on well-annotated quality samples for therapeutic use (Pg. 8, Lines 5-21 and Fig. 2).

et al. with the teaching of Mora et al. of the desirability of bio-banking exosomes for research and therapeutic purposes because this would allow the stable storage of clinically relevant exosomes for later use.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to have an exosome therapeutic readily stored and available for clinical use or research.  There would have been a reasonable expectation of success in making this combination because Luarte et al. is drawn to the therapeutic use of engineered exosomes and Mora et al. is drawn to the isolation, characterization and storage of clinically relevant exosomes.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/07/2022